Title: To Benjamin Franklin from Sartine, 14 August 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 14. Aout 1780.
J’ai reçu des Représentations, Monsieur, de la part des Armateurs du Corsaire Madame, du port de Granville, au Sujet de 23. Etrangers provenant du Corsaire qu’on fait passer à l’Orient pour l’armement du Sr. Paul Jones; Ils demandent ou que ces Etrangers leur soient rendus, ou de leur rembourser les Avances qu’ils leur avoient payées, les ayant engagés à de hauts Prix, même chèz eux, par des officiers qu’ils avoient envoyés exprès. Vous sentez que le Roi ne peut être dans le cas d’entrer dans l’Examin des dedommagements que les armateurs de ce Corsaire reclament à cet égard; vous connoissez la Nature de l’armement du Sr. Paul Jones; je ne puis que m’en rapporter à vous sur les mesures a prendre pour faire cesser les Representations sur cet objet.
J’ai l’honneur d’être avec une parfaite consideration, Monsieur, Votre très humble et tres obeissant Serviteur.
(signé) De Sartine.
M. Franklin.
